DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2017/067147, which claims foreign priority to 16178640.5, filed 07/08/2016.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Argument 1: The Applicant presented an annotated version (with dotted lines added by the applicant) and enlarged version (per applicant’s presentation in the argument) for maximum gain extension of Figure 4 of Muhlenberg et al. (‘884), as shown below, and argued that Muhlenberg et al. (‘884) does not disclose “the first maximum gain extensions are mutually parallel”, per amended claims 1 and 9.

    PNG
    media_image1.png
    481
    658
    media_image1.png
    Greyscale


Response 1: The Examiner disagrees. Fig. 4 of Muhlenberg et al. (‘884) and Fig.1 of the instant application is presented below for side by side comparison. The respective maximum gain axis in the forward direction of the vehicle are mutually parallel.


    PNG
    media_image2.png
    545
    334
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    814
    653
    media_image3.png
    Greyscale

Examiner's lines A and a in Figure 4 of Muhlenberg (‘884) are the logical extensions of the gain line, along the direction of travel of the vehicle. The Applicant uses lines C and c in his arguments on page 8, but does not give a convincing reason as to why C and c are the necessary lines to use as opposed to A and a. The Applicant uses hypotenuse in the argument, as opposed to using the lines in the rejection in the office action. As for the MPEP 2125 argument about as to scale of the drawing, the scale of the drawing has nothing to do with the point shown by the drawing. MPEP 2125 says in section A that drawings can be used for “what they reasonably disclose and suggest to one of ordinary skill in the art.” Figure 4 of the reference reasonably suggests that the lines gain from the front of the vehicle along the direction of travel are parallel. Scale has nothing to do with whether the lines are parallel or not. By the inverse square law, the power of the beam at the end of the hypotenuse would be less than at the far end of lines A and a, 
Argument 2: The applicant argues that claim 1 is currently amended to further specify “where the first maximum gain extensions associated with the first radar sensor arrangement and the second sensor arrangement are mutually parallel.”
Response 2: The amendment to claim 1 does not further clarify or change the claim, the maximum gain extensions are associated with the first and second sensor gain patterns, which were already disclosed by Muhlenberg et al. (‘884). Muhlenberg et al. (‘884) shows in Figure 4, that the respective maximum gain axis in the forward direction for both sensors 110a and 101b of the vehicle are mutually parallel, this results from the relative angles and symmetry; Muhlenberg et al. (‘884) describes in claim 3 that one of the two monitoring directions (42 for each of the sensors 110a and 110b)  can be arranged parallel or essentially parallel to the direction of travel of the vehicle 100, the respective first monitoring directions 42 (of sensors 110a and 110b) are arranged parallel to direction of travel.
Amendment to claims 1 and 9 has been acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenberg et al. (EP 2735884 A1, Espacent translation), in view of Alland et al. (US 2017/0309997 A1), and further in view of Kai et al. (DE 102009047390 A1, Espacent translation).
Regarding Claim 1, Muhlenberg et al. (‘884) discloses “a vehicle radar system (paragraph 27: Figure 4: a vehicle 100 with radar sensors at corners 110a and 110b; paragraph 14: radar sensor system; paragraph 16: a vehicle having at least one driver assistance system for monitoring cross traffic with a transmitting device for transmitting electromagnetic signals and a receiving device for receiving electromagnetic signals) comprising, 
a first radar sensor arrangement and a second radar sensor arrangement (paragraph 27: Figure 4: corners 110a, 110b each equipped with driver assistance system 10 (radar sensor); paragraph 24: each of the driver assistance system 10 (positioned at 110a and 110b) provided with radar sensors having transmitting device 20 and receiving device 20),”
“each of the at least two receiver antenna device defines a corresponding boresight extension that is perpendicular to an antenna plane each of the at least two receiver antenna devices defines a corresponding antenna radiation pattern (paragraph 24: the receiving device 30 is designed with receiving antenna 32 for receiving electromagnetic signals…. the kidney shape monitoring by antenna pattern is spanned with regard to the two kidney ends by two monitoring directions 42 and 44 (for both radar sensors at positions 110a and 110b); Figure 3: receive antenna(s) 32, antenna pattern; paragraph 9: transmitting device and/or the receiving device can, have a transmitting antenna or a receiving antenna…of course, the provision of more than one transmitting antenna and/or more than one receiving antenna is also possible; Figure 3: one or more transmit antenna(s) 22 and receive antenna(s) 32)”,
“the antenna radiation pattern  has a lower gain  in the boresight extension than at a certain corresponding first maximum gain azimuth angle with respect to the corresponding boresight extension (paragraph 6: kidney-shaped monitoring area with a first monitoring direction and with a second monitoring direction; Figure 4: kidney-shaped gain pattern shows lower gain area, first maximum gain 40; Figure 3 showing first gain azimuth angle) where there is a first maximum gain (Figure 4: kidney-shaped gain pattern shows first maximum gain (along direction of travel)), where each of the radar sensor arrangements is mounted such that each first maximum gain is directed along a corresponding first maximum gain extension (paragraph 7: kidney-shaped gain pattern in the monitoring area; paragraph 14: generate the kidney-shaped shape of the monitoring area via complex structures of the antenna; paragraph 16: Figure 3-4: kidney shaped monitoring area with a first monitoring direction with first maximum gain in direction 42 (which can also be parallel to direction of travel) such that an overlap part of the antenna radiation patterns  is formed (Figure 4: antenna radiation pattern overlap area 46),”
“the first maximum gain extensions associated with the first radar sensor arrangement and the second radar sensor arrangement are mutually parallel (Figure 4 [Compare application, Fig 1], the respective maximum gain axis in the forward direction of the vehicle are mutually parallel…this results from the relative angles and symmetry at which the kidney patterns are positions relative to each other; claim 3: one of the two monitoring directions (42) can be arranged parallel or essentially parallel to the direction of travel (F) of the vehicle (100) (for each of the sensors at 110a and 110b), the respective first monitoring directions 42 are arranged parallel to direction of travel)); paragraph 15: a monitoring distance is monitored in the first monitoring direction)”.
Examiner’s Note: Selecting pattern of maximum gain extensions is merely a design a choice and is well known in the art. For example, also see Storey Jr. (US 4,771,290) in Figs. 1-2, 5(a).
Muhlenberg et al. (‘884) describes that transmitting device and/or the receiving device can, have a transmitting antenna or a receiving antenna…the provision of more than one transmitting antenna and/or more than one receiving antenna is also possible (paragraph 9). Muhlenberg et al. (‘884) shows in Figure 3, one or more transmit antenna(s) 22 and receive antenna(s) 32].  However, Muhlenberg et al. (‘884) does not explicitly disclose “each of the radar sensor arrangements includes at least two transmitter antenna devices and at least two receiver antenna devices.”
Alland et al. (‘997) is directed to radar systems for vehicles (paragraph 2). Alland et al. (‘997) teaches “each of the radar sensor arrangements includes at least two transmitter antenna devices and at least two receiver antenna devices (paragraph 35: Figure 3 illustrates a radar system 300 with multiple antennas 302, 304, transmitters 306 and receivers 308; paragraph 39: the shaped antenna pattern enables a single radar system with a single  set of sensing elements to mitigate the number of sensors as well as the number of sets of sensing elements per sensor).”
1.  
However, Muhlenberg et al. (‘884)/Alland et al. (‘997) does not explicitly disclose “the vehicle radar system is arranged to determine an angle position relative the vehicle radar system for a target object from a difference of radial velocity of the first and second sensor arrangements.”
Kai et al. (‘390) is in the field of radar communications using sensors for target detection (paragraph 2). Kai et al. (‘390) teaches “the vehicle radar system is arranged to determine an angle position relative the vehicle radar system  for a target object from a difference of radial velocity of the first and second sensor arrangements (paragraph 14: a position of the object in relation to the vehicle is determined on the basis of a difference variable, a difference between a frequency or speed represented by the first sensor signal and one represented by the second sensor signal to determine the difference variable frequency or speed is formed; paragraph 18-21: differential reflections, shown as radial velocity; paragraphs 30-31: the distance of the object 210 from the entry into the distance range can be determined by triangulation with the information from the second sensor 120 (and possibly the distance between the first and second sensors) 140 or 150 can be well estimated (determined or interpolated) with the aid of the measured and calculated speed information (radial speeds and impact speed), which can be seen from Figure 2; paragraph 24: the approach of the object to the vehicle 100 is detected both by the first sensor 110 and by the second sensor 120, but from different viewing angles; paragraph 36; paragraph 29: an interconnection of at least two sensors, which are arranged at different positions in the vehicle, in particular using two radar sensors and a central control unit which can process and combine the individual information; paragraph 35: by dynamically changing these generated (signal) values, for example, the offset of the object in relation to the vehicle can then be determined more precisely and the orientation/angle to the ego vehicle can also be derived; Figures 1-4).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Muhlenberg et al. (‘884)/Alland et al. (‘997) with the teaching of Kai et al. (‘390) for the purpose of determining the offset of the object in relation to the vehicle more precisely (Kai et al. (‘390) – paragraph 35). In addition, all of the prior art references, (Muhlenberg et al. (‘884), Alland et al. (‘997) and Kai et al. (‘390)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of 2.  
Regarding Claim 3, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention. Muhlenberg et al. (‘884) further discloses “the radar sensor arrangements are arranged to be mounted to a vehicle, having a forward direction, such that the first maximum gain extension extends in the forward direction, and such that the corresponding first maximum gain azimuth angle is formed between the boresight extension and the first maximum gain extension (Figures 3-4 [Compare application, Fig 1], the respective maximum gain axis in the forward direction of the vehicle is such that the corresponding first maximum gain azimuth angle is formed between the corresponding boresight extension the corresponding maximum gain extension; paragraph 10: the monitoring directions, which according to the invention can also be referred to as the main monitoring directions of the kidney-shaped monitoring area, preferably enclose an angle to one another…this angle is formed in particular in the range between approx. 30 ° and approx. 150 °; paragraph 15: a monitoring distance is monitored in the first monitoring direction essentially to the same extent as in the second monitoring direction…this preferably leads to the kidney shape of the monitored area being formed in a symmetrical or essentially symmetrical manner).”
Regarding Claim 4, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention.  (Figure 4: [Compare application, Fig 1], each antenna radiation pattern has a lower gain in its boresight extension than at a second maximum gain azimuth angle where there is a second maximum gain; paragraph 7: kidney-shaped gain pattern in the monitoring area; paragraph 14: generate the kidney-shaped shape of the monitoring area via complex structures of the antenna; paragraph 16: Figure 3-4: kidney shaped monitoring area with a second monitoring direction with second maximum gain in direction 44 (for antennas at positions 110a and 110b))”. 
Regarding Claim 5, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention. Muhlenberg et al. (‘884) further discloses “the overlap part enables an overlap processing (Paragraph 19: the kidney-shaped monitoring areas overlap in sections in an overlapping area…an overlap between the laterally arranged driver assistance systems, i.e. a left and a right driver assistance system, avoids a gap directly in front of or directly behind the vehicle when the cross traffic moves from left to right relative to the vehicle; Figure 4: [Compare application, Fig 1], in the overlapping regions redundant detection information is created, i.e. overlap processing is conducted).”
Regarding independent claim 9, 
Regarding claim 11, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 3, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention as shown above for claim 3.
Regarding claim 12, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 4, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention as shown above for claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlenberg et al. (EP 2735884 A1, Espacenet translation)/Alland et al. (US 2017/0309997 A1)/Kai et al. (DE 102009047390 A1, Espacenet translation), and further in view of Bernier (US 20040169663 A1).
Regarding Claim 6, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention.
However, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) does not explicitly disclose “the vehicle radar system is arranged to synchronize the first and the second radar sensor arrangements such that a number of detections are doubled for the target object when the target object is in the field of view of both of the first and the second radar sensor arrangements.”
Bernier (‘663) related to combining image data from plurality of radar sensor on a vehicle (paragraph 41). Bernier (‘663) teaches “the vehicle radar system is arranged to synchronize the first and the second radar sensor arrangements such that a number of detections are doubled for the target object when the target object is in the field of view of both of the first and the second radar sensor arrangements (paragraph 64: Figure 6A: two sensors, sensor A and sensor B are adjusted…create an increased overlap of the sensors field on view...the images from each source are mapped to the geometric surface and then to display for a coherent image of the area… detects object 52 or 54 (since the field of view for the two sensors are overlapped and both sensors detect same object, the number of detections for the object is doubled)).”
 It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) with the teaching of Bernier (‘663) to provide a coherent view of the target or a field of interest for improved detection [Bernier (‘663) - paragraph 2].  In addition, all the prior art references, (Muhlenberg et al. (‘884), Alland et al. (‘997), Kai et al. (‘390) and Bernier (‘663)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of automotive radar to determine range of targets in an environment using sensors directed towards a selected field of view3.  

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenberg et al. (EP 2735884 A1)/Alland et al. (US 2017/0309997 A1)/Kai et al. (DE 102009047390 A1), and further in view of Gillian et al. (US 10,503,883 B1).
Regarding Claim 7, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention.

Gillian et al. (‘883) relates to radar communications in a vehicle. Gillian et al. (‘883) teaches “the at least two transmitter antenna devices are arranged to transmit a first relative antenna radiation pattern and a second relative antenna radiation pattern diagram, where the first relative antenna radiation pattern is obtained by feeding two of the transmitter antenna devices  in phase, while the second relative antenna radiation pattern diagram is obtained by feeding two of the transmitter antenna devices out of phase with each other (claim 1: initiating transmission of outgoing frequency-modulated continuous-wave (FMCW) radio frequency (RF) radar signals via a plurality of transmitting antennas of the computing device using beamforming techniques, the transmitting antennas collocated to enable the beamforming techniques such that a radiation pattern generated by the transmitting antennas comprises constructive interference and destructive interference).”
 It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) with the teaching of Gillian et al. (‘883) for enhancing the functionality of radar system. In addition, all the prior art references, 4.  
Regarding claim 13, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 7, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390)/Gillian et al. (‘883) discloses all the claimed invention as shown above for claim 7.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenberg et al. (EP 2735884 A1, Espacenet translation)/Alland et al. (US 2017/0309997 A1)/Kai et al. (DE 102009047390 A1, Espacenet translation), and further in view of Moss (EP 2876460).
Regarding Claim 8, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention.
However, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) does not explicitly disclose “the vehicle radar system is constituted by a radar system where the at least two transmitter antenna devices are arranged to transmit a Frequency Modulated Continuous Wave, FMCW, chirp signal.”
Moss (‘460) relates to a vehicle radar system. Moss (‘460) teaches “the vehicle radar system is constituted by a radar system where the at least two transmitter antenna devices are arranged to transmit a Frequency Modulated Continuous Wave, (Figures 1-2: two Tx and Rx antennas; Figure 3: FMCW chirps; paragraph 1: each sweep signal is in the form of an FMCW (frequency modulated continuous wave chirp signal).”
 It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) to have “the vehicle radar system is constituted by a radar system where the at least two transmitter antenna devices are arranged to transmit a Frequency Modulated Continuous Wave, FMCW, chirp signal”, as taught by Moss (‘460) for the purpose of finding a suitable design which uses FMCW chirps improving range resolution. In addition, all the prior art references, (Muhlenberg et al. (‘884), Alland et al. (‘997), Kai et al. (‘390) and Moss (‘460)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, use of vehicular radar using to detect target movement.5.  
Regarding claim 14, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 8, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390)/Moss (‘460) discloses all the claimed invention as shown above for claim 8.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Polak (US 2004/0040764 A1) describes that Figure 2 is a block diagram of an Automotive Drive Assistance System 200 in accordance with another embodiment of the invention…as shown in Figure 2, ACC element 222 and CAS element 224 are devices for, directionally emitting and receiving EM radiation 240 to detect object 234, 235. EM radiation 240 can be radio frequency radiation, microwave frequency radiation and optical frequency radiation…if radio or microwave EM radiation is being used, this is analogous to conventional radar systems…by comparing the frequency of the reflected signals off of object 234, 235 with the frequency of the transmitted signals at the time the reflected signals are received, the distance of object 234, 235 from automobile 202 can be determined…additionally, the velocity of object 234, 235 relative to automobile 202 can be determined from the Doppler shift in frequency…by repeating 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This relation between all the references highly suggests an expectation of success. 
        
        2 This relation between all the references highly suggests an expectation of success. 
        
        3 This relation between all the references highly suggests an expectation of success. 
        
        4 This relation between all the references highly suggests an expectation of success. 
        
        5 This relation between all the references highly suggests an expectation of success.